Citation Nr: 1145573	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-33 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased initial rating for bulimia nervosa with anxiety, rated 0 percent from June 7, 2005, 10 percent from December 1, 2005, and 30 percent from October 1, 2007. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 13, 1996, to July 25, 1996, and May 28, 1997, to June 6, 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran withdrew her request for a travel board hearing before a Veteran's Law Judge in a statement received in January 2011. 


FINDING OF FACT

In a statement received in January 2011, the Veteran withdrew her appeal with respect to the issue of entitlement to an increased initial rating for bulimia nervosa with anxiety.   


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran with respect to the issue of entitlement to an increased initial rating for bulimia nervosa with anxiety have been met.  38 U.S.C.A. §§ 7104, 7105 (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).  Here, the Veteran submitted a statement received in January 2011 indicating that she wished to withdraw her appeal with respect to the issue of entitlement to an increased initial rating for bulimia nervosa with anxiety.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue, and the appeal is dismissed without prejudice.


ORDER

The claim for an increased initial rating for bulimia nervosa with anxiety is dismissed.  



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


